Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:
There is no teaching or suggestion in the prior art of the claimed limitations, as presented in the independent claims, specifically a CAN bus system including a diagnostic unit to detect a short circuit in a bus system and to carry out a diagnosis only in a predetermined communication phase of the bus signal, each of user stations includes a communication with other user stations connected to bus, a first and second bus wires connected at first and second terminals to the bus with a common mode choke having an inductance, a voltage supply is provided via a third terminal, establishing a connection of the transceiver to a ground is via a fourth terminal, and a terminating device is provided for terminating the first and second bus wires, the first and second bus wires are connected to the transmitter and the receiver, a connector unit, which is for driving the signals via terminals to the communication control device, is connected to the transmitter and to the receiver as detailed in the dependent claims for such limitations.

The closest prior art found by the Examiner is the previously cited references namely, (US 2010/0033163 A1) and (US 2017/0262394 A1).
However, the references alone and in combination do not teach or suggest a CAN bus system for detecting a short circuit the way as claimed in the present application.
For these reasons, in conjunction with the other claim limitations puts this case in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee; such submission should be clearly labeled "Comments on Statement of Reason for Allowance."  

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-2723088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system? Contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472